DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was inherited from another Examiner
Examiner notes that this application, including the Restriction Requirement mailed December 1, 2021, was inherited from another Examiner. 

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on December 15, 2021 is acknowledged.  The traversal is on the ground(s) that the classifications are the same.  
This is not found persuasive because: the classification assigned to the two Groups by the Examiner who prepared the Restriction Requirement mailed December 1, 2021 is not correct.

The current Examiner assigns the following classifications to the two Groups:

Group I: B32B 27/308


The restriction requirement is not made final at this time due to the incorrect classification of the Groups by the previous Examiner in the Restriction Requirement mailed December 1, 2021, so Applicant has an opportunity to respond to the basis for restriction of record, other than the incorrect classification of record in the Restriction Requirement mailed December 1, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanaka et al. (US 2005/0131162).
In regard to claim 1, Tanaka et al. teach a gas barrier laminate (see, for example, abstract and paragraph 0267) having all structural and compositional limitations recited in lines 1-9: see paragraphs 0247-0253 and 0267 and Table 4 on page 27 (Example 33)- the substrate is a resin substrate because it is a plastic substrate (see paragraph 0246), coating 2 corresponds to the claimed “first coating layer containing a carboxylic acid polymer” (paragraphs 0247 and 0249) and coating 3 corresponds to the claimed “second coating layer containing a polyvalent metal compound and a resin” (paragraphs 0247 and 0251; zinc oxide is the polyvalent metal 
In regard to conditions (1), (2) and (3) recited in lines 10-16 of claim 1, since Tanaka et al. teach a multilayer film having all structural and compositional limitations, one of ordinary skill in the art would have expected the inherent physical characteristics of the multilayer film (and of the second coating layer in the multilayer film), such as each of conditions (1), (2) and (3) recited in lines 10-16 of claim 1, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 6, Tanaka et al. teach that the first coating layer (coating 2) is in direct contact with the second coating layer (coating 3).



In regard to claim 14, Tanaka et al. teach that the gas barrier laminate is suitable for use as a packaging material (see, for example, paragraphs 0218-0220 and 0224). 

Claims 1-4, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsui et al. (US 2018/0230319).
In regard to claim 1, Matsui et al. teach a gas barrier laminate (see, for example, paragraphs 0002 and 0004) having all structural and compositional limitations recited in lines 1-9: see paragraphs 0363-0366 and Tables 1 and 2 on pages 19 and 20 (Example 1)- the substrate is a resin substrate because it is a polyester substrate (see paragraph 0363), coating (b-1)  corresponds to the claimed “first coating layer containing a carboxylic acid polymer” (paragraphs 0364; layer 3 in Fig. 1, 2 and 3) and coating (a-3) corresponds to the claimed “second coating layer containing a polyvalent metal compound and a resin” (paragraph 0365 and 0341; zinc oxide is the polyvalent metal compound [paragraph 0341 and Table 1; layer 4 in Fig. 1, 2 and 3)]). The thickness of coating (b-1) of Example 1 is 0.3 microns (paragraph 0364), and the thickness of coating (a-3) of Example 1 is 0.45 microns (paragraph 0365), which translates to a thickness ratio of (thickness of coating (a-3): thickness of coating (b-1) ) of 1.5, which falls within the claimed range of 1.0-4.0.

In regard to conditions (2) and (3) of claim 1, since Matsui et al. teach a multilayer film having all structural and compositional limitations, one of ordinary skill in the art would have expected the inherent physical characteristics of the multilayer film (and of the second coating layer in the multilayer film), such as each of conditions (2) and (3) recited in claim 1, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 2, the thickness of coating (a-3) of Example 1 is 0.45 microns (paragraph 0365), which falls within the claimed range of 0.10 to 0.50 microns.

In regard to claim 3, the polyvalent metal compound is zinc oxide, and the content of the zinc oxide in the second coating layer is 70% (Example 1 in Table 1 on page 19).


In regard to condition (1) of claim 1 as applied to the laminate having inorganic vapor deposition layer 6 taught by Matsui et al., the haze of the gas barrier laminate of Example 1 is 3.5%, which means that the haze of the coating (a-3) is at most 3.5%, which is a value that is less than the claimed maximum of 8%.
In regard to conditions (2) and (3) of claim 1 as applied to the laminate having inorganic vapor deposition layer 6 taught by Matsui et al., since Matsui et al. teach a multilayer film having all structural and compositional limitations, one of ordinary skill in the art would have expected the inherent physical characteristics of the multilayer film (and of the second coating layer in the multilayer film), such as each of conditions (2) and (3) recited in claim 1, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function 

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 6, Matsui et al. teach that the first coating layer (layer 3) is in direct contact with the second coating layer (layer 4) (Fig. 1).

In regard to claim 7, Matsui et al. teach that the gas barrier laminate is for use as a packaging material to be subjected to retort treatment and boiling treatment (see, for example, paragraph 0113).

In regard to claim 14, Matsui et al. teach that the gas barrier laminate is suitable for use as a packaging material (see, for example, abstract and paragraph 00220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2005/0131162).
Tanaka et al. teach the laminate as discussed above in regard to claim 1.
Tanaka et al. do not explicitly teach that the “second coating layer containing a polyvalent metal compound and a resin” of Example 33 (coating 3) has a thickness of between 0.10 and 0.50 microns.
However, since Tanaka et al. teach that the overall thickness of the film may be varied greatly, including the most narrow preferred range of 0.1 to 10 microns, it would have been obvious to one of ordinary skill in the art that laminates where the thickness of coating 3 falls within the claimed range of 0.10 and 0.50 microns necessarily fall within the teaching of a total film thickness of 0.1 to 10 microns (which includes the thicknesses of all of the layers of the film), and it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a laminate of the layer structure of Example 33, or of any other layer structure taught by Tanaka et al. that meets the claimed structural and compositional limitations where the thickness of coating 3 falls within the claimed range of 0.10 and 0.50 microns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782